DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 6-9, 11, 13, and 15-16 have been amended.  Claim 10 is cancelled.  Claims 1-9 and 11-16 are pending in the instant application.

Priority
This application is a U.S. National Stage application of PCT/JP2018/047807 filed 26 December 2018, which claims priority to Japanese Application No. 2017-249511 filed 26 December 2017.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 06/19/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
The amendment by Applicants’ representative Timothy B. Donaldson on 06/19/2020 has been entered.

Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-9, 11-12, and 16) in the reply filed on 02/08/2022 is acknowledged.  Claims 13-15 are withdrawn from further consideration as non-elected subject matter pursuant to 37 CFR 1.142 (b).  Claims 1-9, 11-12, and 16 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Specifically, claim 3 contains the phrase “Y represents a crystallite size calculated from the 10-11 peak in X-ray diffraction pattern, and Z represents a crystallite size calculated from the 11-20 peak”.  However, claim 3 does not define the term “the 10-11 peak in X-ray diffraction pattern” nor the term “the 11-20 peak in X-ray diffraction pattern”.  In addition, claim 3 does not define how a crystallite size is calculated from the 10-11 peak and the 11-12 peak.  Therefore, claim 3 is indefinite.  Claims 4-5 depending on claim 3 are rejected accordingly.  
Since claims 3-5 are indefinite, the claims are given a broadest reasonable interpretation in light of the specification according to the examples disclosed in Applicant’s specification. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  U.S. Patent No. 9,962,683 (“the `683 patent”) to Kitagawa et al., which initially published in WO2016/039361 on March 17, 2016.


Applicant’s claim 1 is drawn to an anisotropic nanostructure represented by the formula: RuxM1-x, wherein 0.6<x<0.999, and M represents at least one member selected from the group consisting of Ir, Rh, Pt, Pd, and Au, and wherein Ru and M form a solid solution at the atomic level, and the anisotropic nanostructure has an anisotropic hexagonal close-packed structure (hcp).

The `683 patent discloses alloy fine particles of palladium and ruthenium having a molar ratio Pd:Ru=1:9 and 3:7, prepared by adding a solution of K2PdCl4 and RuCl3 (0.1 mmol) in 10 ml of ion-exchanged water to triethylene glycol having an alumina powder as carrier at 200 °C.  The separated Pd-Ru alloy fine particles in the form of a solid solution was heated to 650 °C. at a rate of 10 °C/min, and then calcined for 1 minute, see Examples 1 and 3.  The alloy fine particles were used as catalysts in mixing with support carrier, see Example 2.  The `683 patent discloses alloy fine particles of second phase has an Ru-rich hcp structure, but the direction and the composition of the crystals can vary within the second phase (col. 7, lns. 60-66).   The `683 patent reads on Applicant’s claim 1 wherein the anisotropic nanostructure has the formula RuxM1-x wherein 0.6<x<0.999 (i.e. x= 0.9 or 0.7, and M is Pd). The anisotropic nanostructure disclosed in the `683 patent has an Ru-rich hcp structure, but the direction and the composition of the crystals can vary within the second phase (i.e. an anisotropic nanostructure).   Therefore, the `683 patent anticipates claim 1.
<x < 0.995, the `683 patent discloses alloy fine particles of palladium and ruthenium having a molar ratio Pd:Ru=1:9, which reads on x =0.9, see Example 2.

In terms of claim 11 drawn to a catalyst having the nanostructure of claim 1, the `683 patent discloses alloy fine particles of palladium and ruthenium on supporting carrier were used as catalysts in mixing with support carrier, see Example 2.

In terms of claim 12, the `683 patent discloses alloy fine particles were used as oxidation and reduction catalysts, see Example 2.  Even though the `683 patent does not disclose that the catalysts of Ru-Pd alloy fine particles were used for oxygen evolution reactions (OERs) or hydrogen evolution reactions (HERs), inherently the catalysts of the `683 patent can be used for OERs or HERs because a product is not separable from its properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the `683 patent in view of WO2018/094321 (“the `321 publication”) filed Nov. 20, 2017, which claims priority to U.S. Provisional Patent Application No. 62/424,143 filed Nov. 18, 2016.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `683 patent discloses alloy fine particles of palladium and ruthenium having a molar ratio Pd:Ru=1:9 and 3:7, prepared by adding a solution of K2PdCl4 and RuCl3 (0.1 mmol) in 10 ml of ion-exchanged water to triethylene glycol having an alumina powder as carrier at 200 °C.  The separated Pd-Ru alloy fine particles in the form of a solid solution was heated to 650 °C. at a rate of 10 °C/min, and then calcined for 1 minute, see Examples 1 and 3.  The alloy fine particles were used as catalysts in mixing with support carrier, see Example 2.  The `683 patent discloses alloy fine particles of second phase has an Ru-rich hcp structure, but the direction and the composition of the crystals can vary within the second phase (col. 7, lns. 60-66).   The `683 patent discloses the anisotropic nanostructure the Ru-Pd alloy fine particles
has an Ru-rich hcp structure, but the direction and the composition of the crystals can vary within the second phase (i.e. an anisotropic nanostructure).   

	The `321 publication discloses to an alloy of formula (I): IrzPdxRuy (I), wherein x is the atomic % of palladium (Pd) present, y is the atomic % of ruthenium (Ru) present, z is the atomic % of iridium (Ir) present, and: 0<x<20; 10<y<90; and 10<z<90, see claim 1.  The `321 2 oxidation reaction catalysts in full cells [0007].   Specifically, the `321 publication discloses the alloy materials comprise 10-90 atomic % iridium (Ir) [0030, 0034], 0-20 atomic palladium (Pd) [0031, 0034]; and 10-90% ruthenium (Ru) [0032, 0034].  The `321 publication discloses the catalyst nanoparticles have an average size of 2 to 20 nm [0063].  In addition, the `321 publication discloses the electrocatalyst nanoparticles Ex#7 (Ir3Ru7/C) having particle size 3.4 nm, and lattice parameter 0.2710 nm, and 0.4289 nm, #8 (Ir1Ru9/C); and Ex#8 (Ir1Ru9/C) having particle size 2.7 nm, and lattice parameter 0.2706 nm, and 0.4285 nm, see Table 1 [00106].  The `321 publication also disclose a method of synthesizing the catalyst nanoparticles [00106]. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 2 and the `683 patent is that the prior art does not teaches the Ru-rich alloy fine particles have a two-dimensional sheet structure comprising a stack of nanosheets or nanoplates with 0001 planes exposed as a main plane.  Instead, the prior art teaches the Ru-rich alloy fine particles have a two-dimensional sheet structure comprising a stack of nanosheets or nanoplates with [100] plane, see Example 3.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, Applicant’s claim 2 would have been obvious over the `683 patent because both nanostructures are Ru-rich alloy fine particles and have an anisotropic hexagonal close-packed structure (hcp).  In addition, both nanostructures were prepared by the similar methods comprising adding a solution of K2PdCl4 and RuCl3 (0.1 mmol) in water to triethylene glycol having an alumina powder as carrier at 200 °C, and followed by calcination according to Example 1 of the `683 patent and Example 1 of Applicant’s specification.  Accordingly, in consideration of these, the features in claim 2 could be derived by a person skilled in the art without difficulty by carrying out repeated experimentation, and it is also not considered that a different effect or a remarkable difference in effects.  Where the claimed and prior art products prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Also see MPEP§2112.01(I).

In terms of claims 3-5, the anisotropic nanostructure having an anisotropic hexagonal close-packed structure satisfies the relationship of Formula (1): Z/Y > 1.5, 2.5, or 3, the `683 patent does not teach the relationship of Formula (1).  However, since “Y” and “Z” are not clearly defined in the claims, the claimed scope of claims is not clear, see the 112(b) rejection.  Accordingly, claims 3-5 are interpreted as substantially similar to claim 1.   Claims 3-5 would have been obvious over the `683 patent because The `683 patent discloses alloy fine particles of palladium and ruthenium having a molar ratio Pd:Ru=1:9 and 3:7, prepared by adding a solution of K2PdCl4 and RuCl3 (0.1 mmol) in 10 ml of ion-exchanged water to triethylene glycol having an alumina powder as carrier at 200 °C.  The separated Pd-Ru alloy fine particles in the form of a solid solution was heated to 650 °C. at a rate of 10 °C/min, and then calcined for 1 minute, see Examples 1 and 3.  The alloy fine particles were used as catalysts in mixing with support carrier, see Example 2.  The `683 patent discloses alloy fine particles of second phase has an Ru-rich hcp structure, but the direction and the composition of the crystals can vary within the second phase (col. 7, lns. 60-66).   The `683 patent reads on Applicant’s claim 1 wherein the anisotropic nanostructure has the formula RuxM1-x wherein 0.6<x<0.999 (i.e. x= 0.9 or 0.7, and M is Pd). The anisotropic nanostructure disclosed in the `683 patent has an Ru-rich hcp structure, but the direction and the composition of the crystals can vary within the second phase (i.e. an anisotropic nanostructure).

In terms of claims 6-7 wherein the exposure percentage of the 0001 planes in the total surface area is 60 to 99%, since both nanostructures were prepared by the similar methods comprising adding a solution of K2PdCl4 and RuCl3 (0.1 mmol) in water to triethylene glycol, and 

In terms of claim 8 wherein M is Ir, the `683 patent teaches the alloy fine particle may contain Ir (col. 5, ln. 25).  In addition, the `321 publication discloses the electrocatalyst nanoparticles Ex#7 (Ir3Ru7/C) having particle size 3.4 nm, and lattice parameter 0.2710 nm, and 0.4289 nm, #8 (Ir1Ru9/C); and Ex#8 (Ir1Ru9/C) having particle size 2.7 nm, and lattice parameter 0.2706 nm, and 0.4285 nm, see Table 1 [00106].  

In terms of claim 16, since both nanostructures were prepared by the similar methods comprising adding a solution of K2PdCl4 and RuCl3 (0.1 mmol) in water to triethylene glycol, and followed by calcination according to Example 1 of the `683 patent and Example 1 of Applicant’s specification, the resulting products would have been similar.  

Conclusions
Claims 1-9, 11-12, and 16 are rejected.
Claims 13-15 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731